Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This instant application
1. A convertible travel bag comprising: 
a first compartment comprising a first side, an opposite second side panel, and a front panel; 
a second compartment rotatably coupled to the first compartment and comprising a first side panel (114) and an opposite second side panel (116); 
a third compartment rotatably coupled to the first compartment and comprising a first side panel and an opposite second side panel;


wherein the second compartment and the third compartment are rotatable between a backpack mode and a side-carry mode, and 

wherein in the backpack mode,

 the first side panel of the first compartment is positioned adjacent the second panel of the second compartment and the second side panel of the first compartment is positioned adjacent the first panel of the third compartment; and

wherein in the side-carry mode, the first side panel of the second compartment is positioned adjacent the second side panel of the third compartment;

and a releasable connection mechanism connected to the second compartment and the third compartment, wherein the releasable connection mechanism spans from the second compartment, across the face panel of the first   

 8.  A travel bag comprising: 
a gear compartment comprising a first back wall, a first side wall, an opposite second side wall, and a front face;
a first footwear compartment comprising a second back wall, a third side wall, and an opposite fourth side wall;  

a second footwear compartment comprising a 
third back wall, a fifth side wall, and an opposite sixth side wall;  

 wherein the travel bag is configurable between a first carry mode and a second carry mode, and wherein;  

when the travel bag is in the first carry mode, the gear compartment is disposed between the first footwear compartment and the second footwear compartment such that the first side wall is positioned adjacent to and faces the fourth side wall and the second side wall is positioned adjacent to and faces the fifth side wall and

 
when the travel bag is in the second carry mode, the gear compartment is disposed longitudinally in line with both the first footwear compartment and the second footwear compartment such that the first back wall is positioned adjacent to and faces both the second back wall and the third back wall, 


footwear compartment;
the buckle mechanism connects the first footwear compartment to the second footwear compartment and is disposed adjacent the first face, and the buckle mechanism connects the first footwear compartment to the second footwear compartment and is disposed remote from the first face.
having a front panel, a second compartment, and a third compartment, and wherein when in the backpack mode, the first compartment is positioned between the second compartment and the third compartment, the method comprising: 







releasing a buckle mechanism that couples the second compartment to the third compartment while spanning the front panel; 
rotating the second compartment relative to the first compartment such that the second compartment is longitudinally in line with the first compartment; 
rotating the third compartment relative to the first compartment such that the third compartment is longitudinally in line with the first compartment and is disposed proximate the second compartment; 


16.  A method of converting a travel bag from a backpack mode to a side-carry mode, wherein the travel bag includes a first compartment, a second compartment, a third compartment, and a buckle mechanism the method comprising: 





providing the travel bag in the backpack mode wherein the first compartment is disposed between the second compartment and the third compartment and wherein the buckle mechanism couples the second compartment to the third compartment and is disposed adjacent the first compartment;  

releasing the buckle mechanism;  

rotating the second compartment relative to the first compartment such that the second compartment is longitudinally in line with the first compartment;
rotating the third compartment relative to the first compartment such that the third compartment is longitudinally in line with the first compartment and is disposed proximate the second compartment;


1.  A convertible travel bag comprising: a first compartment;  
a releasable buckle mechanism configured to couple the second compartment to the third 
compartment in both a backpack mode and a side-carry mode;  
a second compartment rotatably coupled to the first compartment;  and 
a third compartment rotatably coupled to the first compartment; 
wherein the second compartment and the third compartment are rotatable between the backpack mode and the side-carry mode, and wherein in the backpack mode, the first 
compartment is positioned between the second compartment and the third 
the releasable buckle mechanism spans from the second 
compartment across the first compartment to the third compartment, and 
wherein in the side-carry mode, the first compartment is longitudinally in line with both the second compartment and the third compartment and the releasable buckle mechanism spans from the second compartment directly to the third compartment. 




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,376,028.   The method claim 16 of the ‘028 patent teaches a method of converting a travel bag from a backpack mode to a side-carry mode, wherein the travel bag includes a first compartment having a front face (recited in claim 8), a second compartment and a third compartment and wherein when in the backpack mode, the first compartment is positioned between the second compartment and the third compartment, the method comprising: releasing a buckle mechanism that couples the second compartment to the third compartment while spanning the front panel (recited in claim 1), rotating the second compartment relative to the first compartment such that the second compartment is 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the claims of U.S. Patent No. 10,376,028 in view of Bernbaum (20040045780).   Claim 8 of the US ‘028 patent teaches a travel bag with first compartment (recited as gear compartment), a front face (recited in claim 1), a second compartment, a third compartment (recited as footwear compartments), the second compartment and the third compartment are rotatable between a backpack mode and a side-carry mode, and wherein in the backpack mode, the first side panel of the first compartment is positioned adjacent the second panel of the second compartment and the second side panel of the first compartment is positioned adjacent the first panel of the third compartment (recited as fourth and fifth side walls in claim 8).  The claims of the US ‘028 patent does not teaches in the side carry mode, the first side panel of the second compartment is positioned adjacent the second side panel of the third compartment. Bernbaum teaches that it is known in the art to provide a travel bag with rotatable compartments including a first and second positions (fig. 1 / 2; 7/8; 13/14 25/26); and with a position the first side panel of the second compartment is positioned adjacent the second side panel of the third compartment (fig. 1, 7, 13, and 25).  It would have been obvious to one of ordinary skill in the art to provide the first side panel of the second compartment is positioned adjacent the second side panel of the third compartment to describe a different relationship between the panels of the compartment when the compartment being positioned in the different positions.

Claims 1-4, and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naymark (5395023).   Naymark teaches a convertible travel bag comprising a first compartment (21) comprising a first side, an opposite second side panel, and a front panel, a second compartment (20) rotatably coupled to the first compartment and comprising a first side panel and an opposite second side panel, a third compartment (22) rotatably coupled to the first compartment and comprising a first side panel and an opposite second side panel; wherein the second compartment and the third compartment are rotatable between a backpack mode and a side-carry mode.  Note that recitations “side-carry mode” and “backpack mode” term mode does not impart any structure over the device in Naymark.  Also, note that the device can be carried in the back position by strap 30).  
The strap 30 may be employed as a belt to be secured around the  waist of the wearer or it may be employed as a shoulder strap to be carried on  the shoulder of the wearer.   (with emphasis)

		Note the first side panel of the first compartment is positioned adjacent the second panel of the second compartment and the second side panel of the first compartment is positioned adjacent the first panel of the third compartment in figs. 1 and 4 and wherein in the side-carry mode, the first side panel of the second compartment is positioned adjacent the second side panel of the third compartment (note the teaching that the two compartment 20 and 22 are folded inward in fig. 3 and abut compartment 21.
The compartments 20 and 22 may be disposed behind and in abutment with the intermediate carrier 21 and the free ends thereof fastened together by the zipper fastener 25 and 26 to form an endless path for compactness as shown in phantom lines in FIG. 3. (with emphasis)

  
	Regarding claim 3, note the zipper comprises the reinforced fabric as claimed.
	Regarding claim 7, note that ski boot and a snowboard boot does not impart any structure over the device of Naymark.  
	Regarding claim 9, note the recitation front wall/back wall does not impart any structure over the device in Naymark.  These recitations are mere spatial viewpoints. 
	Regarding claim 20, note the zipper connections comprises the fasteners and one can remove/attach these fasteners before of after rotating the compartment in the various positions.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naymark ‘023 in view of Bernbaum ‘780.  In the alternative, it would have been obvious to one of ordinary skill in the art to provide a reinforced fabric hinge as taught by Bernbaum ‘780, fig. 7A-8A, to provide added structural integrity.
Claims 5 and 6 would be allowable if applicant file a terminal disclaimer over the double patenting rejection, as set forth supra.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733